Citation Nr: 1812443	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-21 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to a higher initial rating in excess of 10 percent for a bilateral foot disability.

4.  Entitlement to a higher initial rating in excess of 0 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to September 2013.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  


REMAND

Regarding the claims for service connection for low back and knee disabilities, at the June 2017 Travel Board hearing, the Veteran testified that he was being treated for the low back disability at a VA Medical Center.  The Veteran also indicated that a VA doctor told him that his low back and knee disabilities were related to service.  A remand is necessary to obtain additional medical records and to schedule an examination to determine the etiologies of the claimed disabilities.

Regarding the claims for increased ratings for bilateral foot and sinusitis disabilities, at the June 2017 Travel Board hearing, the Veteran indicated that those disabilities had worsened since the most recent VA medical examinations in February 2014.  A remand is necessary to schedule VA medical examinations to determine the severities of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the low back, knee, foot, and sinusitis disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA foot, back, and knee examination by a qualified medical doctor examiner.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the Veteran's record as a parachutist during service and the August 2017 private treatment record, diagnosing the Veteran with bilateral jumper's knee.  Upon examination, the examiner should note the severity and any functional impairment caused by the Veteran's bilateral foot disabilities, including a full description of the effects of the disabilities upon the Veteran's ordinary activities.  After an examination, to include current X-rays, the examiner is asked to provide the following opinions:

(a)  Diagnose all low back and bilateral knee disabilities found.

(b)  Is it at least as likely as not (50 percent or greater probability) that any low back disability diagnosed during the pendency of the appeal (since October 2013) is related to service or any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any right knee disability diagnosed during the pendency of the appeal (since October 2013) is related to service or any incident of service?

(d)  Is it at least as likely as not (50 percent or greater probability) that any left knee disability diagnosed during the pendency of the appeal (since October 2013) is related to service or any incident of service?

(e)  The examiner should state whether or not the following are shown:  (1) foot symptoms relieved by built-up shoe or arch support, (2) weight-bearing line over or medial to the great toe, (3) inward bowing of the tendo achillis, (4) pain on manipulation and use of the feet, (5) objective evidence of marked deformity of pronation, abduction, etc., (6) pain on manipulation and use accentuated, (7) indication of swelling on use, (8) characteristic callosities, (9) marked pronation, (10) extreme tenderness of the plantar surfaces of the feet, (11) marked inward displacement and severe spasm of the tendo achillis on manipulation, (12) not improved by orthopedic shoes or appliances.

3.  Schedule the Veteran for a VA sinus examination with a medical doctor ascertain the current severity of the service-connected sinusitis.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner.  The examiner should discuss the functional impact caused by the sinusitis on occupational and daily activities.  The examiner should state whether the Veteran has incapacitating episodes of sinusitis that require prolonged antibiotic treatment, and if so, the frequency.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  The examiner should state the frequency of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The examiner should state whether there has been radical surgery with chronic osteomyelitis.  The examiner should state whether there have been repeated surgeries due to sinusitis.  The examiner should state whether there is near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

